  Case 2:19-cv-02384-JAK-SS Document 52 Filed 06/10/20 Page 1 of 1 Page ID #:403

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV19-02384 JAK (SSx)                                          Date    June 10, 2020
 Title       Dwain Lammey v. Phnida, LLC, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Cheryl Wynn                                              Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER SETTING ORDER TO SHOW CAUSE RE
                         DISMISSAL

On May 12, 2020, the parties filed a Joint Status Report (Dkt. 50) regarding ongoing settlement
discussions. The Court sets an Order to Show Cause re Dismissal for July 6, 2020 at 11:30 a.m. If the
parties file a notice of settlement on or before June 29, 2020, the matter will be taken off calendar and
no appearance by counsel will be required. If no such notice is filed by June 29, 2020, the parties shall
file a joint report regarding the procedural status of their settlement efforts. Plaintiff’s Motion for
Summary Judgment (Dkt. 38) remains under submission.

IT IS SO ORDERED.




                                                                                               :

                                                           Initials of Preparer      cw




                                                                                                   Page 1 of 1
